69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert GENTRY, Petitioner,v.SUNRISE COAL CORPORATION;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 95-2400.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1995.Decided Oct. 31, 1995.

On Petition for Review of an Order of the Benefits Review Board.  (93-1026-BLA)
Robert Gentry, Petitioner Pro Se.  Daniel Robert Bieger, COPELAND, MOLINARY & BIEGER, Abingdon, Virginia;  Patricia May Nece, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Robert Gentry seeks review of the Benefits Review Board's (Board) decision and order denying black lung benefits under 30 U.S.C.A. Secs. 901-45 (West 1986 & Supp.1994).  The Director, Office of Workers' Compensation Programs (Director), has filed a motion, in which the remaining Respondents on appeal have joined, to dismiss this appeal on the ground that it is untimely.  The record discloses that the Board issued its decision on April 27, 1995.  Gentry filed a petition for review seventy-eight days later, on July 14, 1995.


2
The applicable filing period for appeals to this court from decisions of the Board is sixty days.  33 U.S.C. Sec. 921(c) (1988).  The failure to file a petition for review in this court within the applicable filing period deprives the court of jurisdiction to consider the appeal.  See Adkins v. Director, Office of Workers' Compensation Programs, 889 F.2d 1360, 1363 (4th Cir.1989).  Because Gentry failed to appeal within the applicable filing period, we grant the Respondents' motions and dismiss this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED